Title: C. Fenimore Williston to James Madison, 6 May 1836
From: Williston, C. Fenimore
To: Madison, James


                        
                            
                                Honored Sir.
                            
                            
                                
                                    Philadelphia
                                
                                May 6th 1836:
                            
                        
                        
                        I had the honor to receive your favour respecting the correspondence between yourself and Mr. Jeremy Bentham—in reply to some enquiries which I took the liberty of proposing to you. Will you excuse me when I further ask you to
                            inform whether there have been any other proposals to codify your Law: who were the individuals proposing it and if their
                            works were ever published to the world.
                        I hope your excellency will excuse my thus troubling you—I am making some enquiries on this most interesting
                            subject and I wish to consult with the authorities and correspondence on the subject. I have the honor to be, may it
                            please your excellency, with sentiments of profd. respt. & grateful considn. Your very obliged & most
                            obet. hle servnt.
                        
                        
                            
                                C. Fenimore Williston
                            
                        
                    